Nichols, Chief Justice.
James Kirk Barker sought an order enjoining Rodney Cook from offering as a candidate for the office of governor. On July 24,1978, the trial court denied all relief sought. Appellant filed his notice of appeal on August 2, 1978. The primary which appellant sought to have appellee enjoined from entering was held on August 8, 1978. Appellee was nominated as candidate for governor by the Republican Party of Georgia but was unsuccessful in the general election. Since all issues raised by appellant relate to whether or not appellee was qualified *781to seek the office of governor, the appeal is moot.
Argued October 10, 1978
Decided January 4, 1979.
Dupree & Staples, Hylton B. Dupree, Jr., Barry Staples, for appellant.
Alston, Miller & Gaines, Oscar N. Persons, for appellee.

Appeal dismissed.


All the Justices concur.